                               Case 5:20-cv-06537-VKD Document 1 Filed 09/17/20 Page 1 of 5

                     1    SNYDER BURNETT EGERER, LLP
                          Jeffrey Y. Choi (SB# 265173)
                     2    Stacey L. Walker (SB# 311108)
                          5383 Hollister Avenue, Suite 240
                     3
                          Santa Barbara, California 93111
                     4    Telephone No.: 805.692.2800
                          Facsimile No.: 805.692.2801
                     5    jchoi@sbelaw.com
                          swalker@sbelaw.com
                     6
                          Attorneys for Defendants STANLEY ZESCH and
                     7    J MILNER ENTERPRISES INC.
                     8
                                               UNITED STATES DISTRICT COURT
                     9
                               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
                  10
                  11
                          ANABEL CERVANTES                              Case No.
                  12
                                       Plaintiff,                       [Monterey County Superior Court
                  13                                                    Case No. 20CV001276]
                          v.
                  14
                          STANLEY ZESCH; J MILNER                       NOTICE OF REMOVAL OF
                  15      ENTERPRISES, INC.; and DOES 1                 ACTION UNDER 28 U.S.C. §§
                          through 100, Inclusive,                       1332 AND 1441(b);
                  16                                                    DECLARATION OF JEFFREY
                                                                        Y. CHOI
                  17                   Defendants.
                  18      ___________________________________/

                  19      _________________________________
                  20             TO THE CLERK OF THE ABOVE-CAPTIONED COURT:
                  21             PLEASE TAKE NOTICE that defendants STANLEY ZESCH and
                  22      J MILNER ENTERPRISES INC. (“defendants”) hereby remove the state court
                  23      action described below to the above-captioned court on the following grounds:
                  24             1.    On or about April 21, 2020, plaintiff ANABEL CERVANTES filed
                  25      Case No. 20CV001276 in the Superior Court of the State of California, County of
                  26      Monterey, entitled Anabel Cervantes v. Stanley Zesch et al. The Complaint asserts
                  27      a cause of action for general negligence related to a motor vehicle accident. A true
                  28      and correct copy of the Complaint is attached hereto as Exhibit 1. [Declaration of
SNYDER BURNETT
EGERER, LLP
                                                                    1
5383 Hollister Avenue
Suite 240
                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(b);
Santa Barbara, CA 93111                 DECLARATION OF JEFFREY Y. CHOI
                             Case 5:20-cv-06537-VKD Document 1 Filed 09/17/20 Page 2 of 5

                     1    Jeffrey Y. Choi (“Choi Decl.”), para. 3.]
                     2          2.     Defendants accepted service of the Complaint through counsel on July
                     3    13, 2020. [Choi Decl, para. 3.]
                     4          3.     As set forth below, this is a civil action between parties domiciled in
                     5    different states, over which this court has original jurisdiction under 28 U.S.C. §
                     6    1332, and which may be removed to this Court by defendant pursuant to the
                     7    provisions of 28 U.S.C. § 1441(b).
                     8          4.     Plaintiff is, and at all relevant times was, a resident and citizen of
                     9    California. Plaintiff’s discovery responses dated September 1, 2020 indicate that at
                  10      all relevant times, plaintiff has resided at 1313 Adams Street in Salinas, California
                  11      93906. A true and correct copy of the pertinent portion of plaintiff’s discovery
                  12      responses is attached hereto as Exhibit 2. [Choi Decl, para. 4.]
                  13            5.     Defendant Stanley Zesch is, and at all relevant times was, a resident
                  14      and citizen of Missouri. [Choi Decl, para. 5.]
                  15            6.     Defendant J Milner Enterprises Inc. is, and at all relevant times was, a
                  16      corporation duly organized and existing under the laws of Kansas, with its
                  17      principal place of business in Allen, Kansas. [Choi Decl, para. 5.]
                  18            7.     Defendants are not, and at no relevant time, were citizens of
                  19      California. [Choi Decl, para. 5.]
                  20            8.     The amount in controversy exceeds the $75,000 jurisdictional
                  21      minimum of this Court as confirmed by plaintiff. A true and correct copy of
                  22      plaintiff’s response to defendants’ Request for a Statement of Damages dated
                  23      September 1, 2020 is attached hereto as Exhibit 3. [Choi Decl, para. 6.]
                  24            9.     The time within which defendant is required to file a Notice of
                  25      Removal has not yet expired. [Choi Decl, para. 7.]
                  26            10.    Removal to this Court is proper, as the Superior Court of the State of
                  27      California, County of Monterey, where this action was commenced, is located
                  28      within the Northern District of California.
SNYDER BURNETT
EGERER, LLP
                                                                      2
5383 Hollister Avenue
Suite 240
                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(b);
Santa Barbara, CA 93111                 DECLARATION OF JEFFREY Y. CHOI
                             Case 5:20-cv-06537-VKD Document 1 Filed 09/17/20 Page 3 of 5

                     1          11.    Defendants will give written notice of the filing of this Notice as
                     2    required and will also file a copy of this Notice with the Clerk of the Monterey
                     3    County Superior Court, as required by 28 U.S.C. § 1446(d).
                     4          WHEREFORE, defendants respectfully request that the above-captioned
                     5    matter be removed to this Court.
                     6
                     7    Dated: September 17, 2020              SNYDER BURNETT EGERER, LLP
                     8
                     9                                             /s/ Jeffrey Y. Choi
                  10                                             _________________________________
                                                                 By: Jeffrey Y. Choi / Stacey L. Walker
                  11                                             Attorneys for Defendants STANLEY
                                                                 ZESCH and J MILNER ENTERPRISES
                  12
                                                                 INC.
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
SNYDER BURNETT
EGERER, LLP
                                                                    3
5383 Hollister Avenue
Suite 240
                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(b);
Santa Barbara, CA 93111                 DECLARATION OF JEFFREY Y. CHOI
                                Case 5:20-cv-06537-VKD Document 1 Filed 09/17/20 Page 4 of 5

                     1                         DECLARATON OF JEFFREY Y. CHOI
                     2            1.    I, Jeffrey Y. Choi, am an attorney duly licensed and admitted to
                     3    practice before all of the courts of the state of California and the United States
                     4    District Court for the Northern District of California. I am a partner at the firm of
                     5    Snyder Burnett Egerer, LLP, counsel of record for defendants Stanley Zesch and J
                     6    Milner Enterprises Inc (“defendants”). I have personal knowledge of the matters
                     7    discussed herein, and if called upon as a witness to testify, I could and would
                     8    competently do so.
                     9            2.    This declaration is made in support of defendants’ Notice of Removal
                  10      of Action under 28 U.S.C. §§1332 and 1441(b).
                  11              3.    A true and correct copy of the state court Complaint filed by plaintiff
                  12      in this action is attached hereto as Exhibit 1. Defendants accepted service of the
                  13      Complaint through counsel on July 13, 2020.
                  14              4.    Plaintiff is, and at all relevant times was, a resident and citizen of
                  15      California. Plaintiff’s discovery responses dated September 1, 2020, indicate that
                  16      at all relevant times, plaintiff has resided at 1313 Adams Street in Salinas,
                  17      California 93906. A true and correct copy of the pertinent portion of plaintiff’s
                  18      discovery responses is attached hereto as Exhibit 2.
                  19              5.    Defendant Stanley Zesch is, and at all relevant times was, a resident
                  20      and citizen of Missouri. Defendant J Milner Enterprises Inc. is, and at all relevant
                  21      times was, a corporation duly organized and existing under the laws of Kansas,
                  22      with its principal place of business in Allen, Kansas. Defendants have not, and at
                  23      no relevant time, were citizens of California.
                  24              6.    The amount in controversy exceeds the $75,000 jurisdictional
                  25      minimum of this Court as confirmed by plaintiff. A true and correct copy of
                  26      plaintiff’s response to defendants’ Request for a Statement of Damages dated
                  27      September 1, 2020 is attached hereto as Exhibit 3.
                  28      ///
SNYDER BURNETT
EGERER, LLP
                                                                      4
5383 Hollister Avenue
Suite 240
                            NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(b);
Santa Barbara, CA 93111                  DECLARATION OF JEFFREY Y. CHOI
                             Case 5:20-cv-06537-VKD Document 1 Filed 09/17/20 Page 5 of 5

                     1          7.    The time within which defendant is required to file a Notice of
                     2    Removal has not yet expired.
                     3          Executed this 17th day of September, 2020, in Santa Barbara, California.
                     4
                     5                                                /s/ Jeffrey Y. Choi
                                                                      ______________________________
                     6
                                                                      Jeffrey Y. Choi
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
SNYDER BURNETT
EGERER, LLP
                                                                  5
5383 Hollister Avenue
Suite 240
                           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §§ 1332 AND 1441(b);
Santa Barbara, CA 93111                 DECLARATION OF JEFFREY Y. CHOI
